            Case 2:18-cv-00157-TOR                  ECF No. 64           filed 12/02/20    PageID.588 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington

                     HOLLY SCHMEHL,
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No.    2:18-CV-0157-TOR
                                                                     )
     SPOKANE COUNTY and RICHARD LELAND,                              )
             in his personal capacity,
                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
’              This matter is DISMISSED with prejudice except the state law negligence claim is DISMISSED without prejudice.
               Judgment entered in favor of Defendants.



This action was (check one):

’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                   THOMAS O. RICE                            on Defendants' Motion for
      Summary Judgment (ECF No. 39)


Date:      December 2, 2020                                                  CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Linda L. Hansen
                                                                                          (By) Deputy Clerk

                                                                             Linda L. Hansen
